768 N.W.2d 318 (2009)
In re Blake Michael WILLIAMS, Anna Jordan Williams, Claudell Rickey Smith, Jr., and Rickey Claudell Smith, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Laura Jane Smith, f/k/a, Laura Jane Hiatt, Respondent-Appellant, and
Claudell Rickey Smith, Sr. and Michael E. Williams, Jr., Respondents.
Docket No. 138949. COA No. 288028.
Supreme Court of Michigan.
July 28, 2009.

Order
On order of the Court, the application for leave to appeal the April 30, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *319 not persuaded that the questions presented should be reviewed by this Court.